Title: To Thomas Jefferson from Matthew Walton, 5 March 1807
From: Walton, Matthew
To: Jefferson, Thomas


                        
                            Dear Sir,
                            City of Washington 5th. March 1807
                        
                        I mentioned to you last evening I thought Mr Richard Cocke of Washington County, (My Neighbour) woud answer
                            almost any appointment you might think proper to confer on him, If a Commissioner for upper Louisana is Wanting, a Judge
                            of any of the Territories, a Director of the Land Sales at Jeffersonville. I do not hesitate to say he woud Give
                            satisfaction, Mr. Cocke is a firm & stanch Republican & a man of undoubted Varasity, Cool &
                            deliberate, he was born in Nottaway County Virginia Where he practised law with Tolerable Success for several years, he is
                            more of a Judge than an orator, I Give You this Recommendation without any knowledge of Mr. Cocke—but do it from a
                            knowledge of his worth
                        in hast I am D Sir Yours with every sentimt of esteem
                        
                            Matthew Walton
                            
                        
                        
                    